Exhibit 10.2

 

LOGO [g511523g03a56.jpg]

REVISED March 19, 2013                        

Dear Marty:

I am pleased to confirm this offer to join Prothena Biosciences Inc (“Prothena”
or the “Company”). We are confident in your knowledge, expertise and judgment,
and believe your performance will meet the high-quality objectives and standards
set by Prothena’s Board of Directors, Leadership and Management.

You will be employed as Chief Medical Officer, reporting to Dale Schenk
(President and Chief Executive Officer), although your duties, title and
reporting relationship may change, based on the Company’s needs and priorities.
This is a part-time1, exempt position.

Your starting salary will be $340,000.00 annually, which will be pro-rated for
part-time service to the Company. During the initial six (6) month period
following your Start Date with the Company, Prothena will assume your service
will entail seventy-five percent (75%) of full-time service, which generates a
$255,000.00 pro-rated, annualized salary. As soon as administratively
practicable following the six (6) month anniversary of your Start Date – and
each six (6) month period thereafter, while still a part-time employee – the
Chief Executive Officer and Head of Human Resources will work with you to
determine the appropriate proration of your annual salary rate consistent with
the amount of your business time used in service with the Company, which shall
not be reduced below seventy-five percent (75%) of full-time service while you
are employed by the Company. Your base salary will be paid to you in
substantially equal installments twice per month and is subject to applicable
taxes and withholdings.

Prothena embraces a pay-for-performance philosophy. All employees are currently
eligible for an annual cash bonus under the terms of the Company’s cash
incentive plan (Prothena Biosciences Inc Incentive Compensation Plan). Cash
incentive awards are determined by a number of factors, including industry
competitiveness, Prothena’s business strategy, and the degree to which Company,
function and/or individual goals are met. The target bonus opportunity for your
position is currently 40% of plan year salaried-earnings. A condition to earning
a cash incentive award is that an employee remains employed through the pay date
of the award, which will be not later than March 15 in the year following the
conclusion of the plan year. The cash bonus plan is operated at the sole
discretion of Prothena, is subject to review on a regular basis and may change
from time to time.

You will be eligible to receive an option to purchase 125,000 ordinary shares of
Prothena Corporation plc (“Parent”), the parent corporation of Prothena, in
connection with your commencement of employment. This award is at the discretion
of Parent’s Board of Directors and is subject to its approval, the terms of the
Prothena Corporation plc 2012 Long Term Incentive Plan, and Parent’s standard
nonstatutory stock option agreement. The Grant Date of the option will be the
first business day of the month following your Start Date with Prothena. The
Exercise Price will be set as the closing price of Parent’s ordinary shares on
the NASDAQ Global Market listing on the Grant Date. The option will vest with
respect to 25% of the total number of shares subject to the option after the
first year of active service from the Start Date, and monthly at a rate of
1/48th of the total number of shares subject to the option thereafter, such that
the award will fully vest after a four-year period of continuous employment from
the Start Date.

 

1  As discussed/agreed, your expected working time is 75% of full-time



--------------------------------------------------------------------------------

LOGO [g511523g03a56.jpg]

 

On the first day of the month following your Start Date of employment, you will
be eligible to participate in Prothena’s comprehensive benefits program,
including the company’s health and welfare and retirement benefits plans, as
well as the Prothena Biosciences Inc Severance Plan.2 Details about these and
other applicable plans will be provided separately.

You must sign and return all documents provided in this New Hire packet,
including this letter, the Employee Proprietary Information and Invention
Assignment Agreement, our Code of Conduct and any other documents. Further
information regarding other onboarding requirements and/or documents needed
before your Start Date (e.g., I-9 completion process, direct deposit
information, W-4 allowance elections) will be provided separately.

Prothena’s offer of employment is contingent upon our receiving satisfactory
results from your background check and drug screening, as well as any other
pre-employment testing that may be required due to the specific nature of our
industry and/or your position. Your employment is “at will.” This means that you
and Prothena each has the right to terminate the employment relationship at any
time, with or without cause. Nothing in this letter should be taken as a
guarantee of continued employment or a specific term of employment. Further, all
benefits and compensation provided by the Company are contingent upon your
continued employment.

To accept our offer, please sign this letter and return to Kevin Hickey by
Tuesday, March 19. By signing this letter, you acknowledge that it sets out our
entire agreement between the parties and supersedes all prior oral and written
agreements, understandings, commitments and practices between the parties. No
amendments to this agreement may be made except in writing signed by a duly
authorized representative of Prothena.

We look forward to having you join Prothena. If you have any questions, or would
like additional information to help you reach a decision, please feel free to
contact Kevin at (650) 278-1762.

Sincerely,

/s/ Dale Schenk

Dale Schenk

President and CEO

Prothena Biosciences Inc

 

ACCEPTANCE:       

/s/ Martin Koller

     3/19/2013   Martin Koller      Date  

 

 

2  You will be entitled to the change of control and severance benefits for the
Leadership II category of the Company’s severance and change in control
policies, as described in the Company’s Current Report on Form 8-K filed with
the SEC on March 8, 2013 (see attached).